Citation Nr: 0009462	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  96-00 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

The veteran's case was remanded for additional development in 
July 1998, and June 1999.  It is again before the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The competent and probative evidence of record does not 
show that the veteran currently has PTSD related to stressful 
incidents of his period of military service.


CONCLUSION OF LAW

PTSD was not incurred or aggravated as a result of military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran is found to have presented a claim which is not 
inherently implausible.  Furthermore, upon examination of the 
record, the Board is satisfied that all relevant facts have 
been properly developed in regard to his claim and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  64 Fed. Reg. 32,807-32808 (1999), 
(codified at 38 C.F.R. § 3.304(f) (1999)).  See Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).  The evidence necessary 
to establish the occurrence of a recognizable stressor during 
service to support a diagnosis of PTSD will vary depending 
upon whether the veteran engaged in "combat with the enemy.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(d); see also 38 U.S.C.A. § 
1154(b).  If the VA determines that the veteran did not 
engage in combat, lay testimony, by itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, there must be credible supporting evidence.  The 
credible supporting evidence is not limited to service 
department records, but can be from any source.  See YR v. 
West, 11 Vet. App. 393, 397 (1998) (citations omitted); see 
also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

In this case, the veteran's personnel records reflect that he 
served on active duty from January 1964 to January 1966.  The 
records further reflect that he served in the Republic of 
Vietnam from August 1965 to January 1966.  His military 
occupational specialty was as a wheeled vehicle mechanic.  
His unit of assignment in Vietnam was with the Service 
Battery, 2nd Battalion, 17th Artillery.  He received the 
Vietnam Service Medal for his service in Vietnam.  

The veteran's records do not reflect, and he has not alleged, 
that he received any of the decorations or awards 
traditionally associated with someone having engaged in 
combat such as the Combat Infantryman Badge, Purple Heart, or 
other awards signifying valor that could support a prima 
facie finding of having engaged in combat.  In light of the 
absence of such awards, the veteran must show by other 
evidence that he engaged in combat.  The Board notes that 
VAOPGCPREC 12-99 advises that determinations as to whether a 
veteran engaged in combat with the enemy must be made on a 
case-by-case basis.  For the reasons set forth below, the 
Board finds that the veteran did not engage in combat during 
his period of active duty.  Therefore, the veteran must 
provide credible corroborating evidence to establish the 
occurrence of a claimed stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996), (The appellant's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a noncombat stressor).  See also Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  (Noncombat stressor must be 
corroborated by credible supporting evidence).

The veteran has alleged a number of stressors since the 
inception of his claim in 1994.  At different times during 
the development of his claim the veteran has alleged, either 
through written statements, statements to medical personnel, 
or testimony at his Travel Board hearing, the following 
stressors:  he performed guard duty at his unit where he was 
not involved in combat but was close to artillery fire from 
U. S. artillery; he either witnessed the wounding of, or saw 
a wounded, and unidentified, lieutenant; several buddies of 
his were killed in action shortly after his arrival in 
Vietnam, he did not witness the deaths but learned of them 
later when another buddy returned from battle to tell him of 
the deaths; casualties associated with the battle for Ia 
Drang Valley; and was fired on by a sniper while performing 
guard duties. 

The veteran was requested in August and October 1998 to 
provide more specific information in regard to his stressors 
so that an attempt could be made to verify them through the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR)) (formerly known as the Environmental Support 
Group (ESG)).  The letters were sent in direct response to 
the Board's June 1998 remand in which the veteran was advised 
that additional information was required to corroborate his 
stressors.  The veteran was requested to provide as much 
specific evidence as possible.  However, he failed to respond 
to the RO's letters.  In December 1998, the RO submitted a 
summary of the veteran's claimed stressors, along with his 
personnel file, DD 214, copy of February 1998 Travel Board 
hearing transcript, copy of the June 1998 remand, and copy of 
page 2 of the August 1994 rating decision to the USASCRUR.  

Subsequent to the submission to the USASCRUR in December 
1998, the veteran submitted a stressor questionnaire and his 
spouse submitted a statement going over the appellant's 
stressors.  However, no additional specific details were 
provided, such as names and dates of events, that would allow 
for verification of the veteran's claimed stressors.

The USASCRUR provided a response to the RO's request in March 
1999.  The response consisted of copies of the Daily Staff 
Journals (DSJs) submitted by the 1st Air Cavalry Division (1st 
ACD), the higher headquarters for the veteran's unit.  The 
DSJs covered the period from September 27, 1965 to December 
31, 1965, which includes the time period for the Battle of 
the Ia Drang Valley.  The USASCRUR response also noted that 
they were unable to identify any incident involving the 
shooting of a lieutenant.  The response also indicated that 
in order to corroborate specific casualties, more detailed 
information would be required.

A review of the DSJs does not serve to verify of any of the 
veteran's alleged stressors.  The DSJs do contain references 
to firing missions performed by the 2nd Battalion, 17th 
Artillery.  However, they do not provide any general support 
for the veteran's stressors, especially since he has not 
provided any specific dates, names, or locations of events. 

The Board remanded the veteran's case in June 1999 in order 
to give the veteran another opportunity to provide details 
regarding his alleged stressors so that an additional attempt 
could be made to verify them.  The RO contacted the veteran 
in August and November 1999, requesting that he provide the 
needed information to enable a more thorough USASCRUR search.  
However, the veteran failed to respond to the request for 
information regarding his stressors.  In fact, the veteran 
provided a statement, dated in February 2000, wherein he 
stated that he had no further information to provide in 
support of his claim.  In light of the veteran's failure to 
provide additional information, the RO did not submit the 
previously researched stressors to the USASCRUR for 
verification.

Associated with the claims file are VA and private medical 
records dating from October 1966 to December 1999.  The VA 
records reflect that the veteran was afforded a VA PTSD 
examination in June 1994.  The examiner's diagnoses were 
major depression, recurrent in partial remission, and, 
history of PTSD symptoms, in remission at the time of the 
examination.  The VA records also reflect two periods of 
hospitalization relating to psychiatric illness.  The 
discharge summary for the first period from March 15, 1994, 
to March 21, 1994, provided a primary diagnosis of atypical 
psychosis, with secondary diagnoses of unspecified mental 
disorder and rule out organic mental disorder, not specified.  
The second discharge summary, for the period from April 12, 
1996, to April 29, 1996, provided a diagnosis of bipolar 
disorder, mixed, with hypomanic and depressive features.  

The remainder of the VA records, for the period from January 
1993 to June 1999, reflect treatment for unrelated conditions 
as well as therapy notes from the veteran's treatment at the 
mental health clinic.  The veteran received several 
psychiatric diagnoses, including schizoaffective disorder, 
bipolar disorder, schizophrenia, psychosis, not otherwise 
specified (NOS), as well as PTSD.  A VA psychiatrist that 
treated the veteran for PTSD submitted a statement in support 
of the appellant in December 1998.  The psychiatrist noted 
that he had been treating the veteran from May 1996 to June 
1997.  The psychiatrist said that the veteran was diagnosed 
with PTSD from his "Vietnam country stressors."  He also 
said that the veteran had been diagnosed with bipolar 
disorder as well, most likely brought on by the appellant's 
PTSD and secondary alcohol abuse.  The VA psychiatrist did 
not address any specific stressor in support of his diagnosis 
and did not make reference to any of the veteran's alleged 
stressors.  

The private treatment records show that the veteran was 
treated in Lassen, California, county jail in October 1966.  
The veteran had been arrested for assault on a deputy 
sheriff.  The records show that he was seen on several 
occasions for being worried about his situation.  A medical 
history form, from the State of California Department of 
Corrections, dated in December 1966, reflects that the 
veteran underwent a psychiatric screening.  He was diagnosed 
with schizophrenic reaction, schizoaffective type, and rule 
out organicity.  There was no mention of any of the veteran's 
claimed Vietnam stressors.  The veteran's Army service was 
only mentioned in passing.

Also associated with the claims file are treatment records 
from the Truckee Meadows Mental Health Services (also 
referred to by the veteran as the West Hills Hospital), and 
San Joaquin County Mental Health Services.  These records 
document inpatient psychiatric treatment for the veteran.  
The Truckee records pertain to treatment provided in April 
1990 and mention that the veteran served in the Army for two 
years.  There is no reference to any type of stressor event 
in association with his hospitalization.  The veteran was 
diagnosed with affective disorder, manic phase, and substance 
abuse, ethanol.  The records from San Joaquin reflect 
treatment for atypical psychosis with no reference at all to 
the veteran's military service.

In January 2000, the veteran submitted additional private 
treatment records.  The records reflect evaluation of the 
veteran following a work-related accident in July 1998.  
Records from Reno Neurological Associates document a complete 
physical and mental evaluation.  Psychological testing of the 
veteran was conducted in April 1999.  The final report, dated 
in May 1999, indicated that there was no objective evidence 
of memory difficulties.  The report also provided a 
nonindustrial diagnosis of PTSD, however, the diagnosis was 
based only upon a history as provided by the veteran.  The 
report contained no reference to either the veteran's Vietnam 
or Army service.

Treatment records from Washoe Medical Center and St. Mary's 
Regional Medical Center, dated in July 1998, relate to 
treatment and evaluation provided to the veteran after his 
accident.  There is no psychiatric diagnosis and no reference 
to the veteran's period of service.

The veteran submitted records from his private physician, 
Mario E. Porras, M. D., for the period from July 1998 to 
March 199.  The records document treatment provided for the 
veteran's physical complaints.  Again, there is no 
psychiatric diagnosis and no reference to the veteran's 
military service.  

Finally, the veteran included a copy of a psychological 
evaluation conducted by Richard W. Lewis, Ph.D., dated in 
December 1999.  Dr. Lewis evaluated the veteran in 
association with his work-related injury.  The veteran's PTSD 
was referred to in the history portion of the examination 
based on VA records provided.  Upon completion of his 
examination, to include several psychological tests, Dr. 
Lewis provided diagnoses of bipolar disorder, NOS, in 
remission, and alcohol abuse in his early twenties.  Dr. 
Lewis made no reference to any of the veteran's stressors and 
did not relate his diagnosis of the veteran to any incident 
of service 

In reviewing the evidence of record, the Board notes that the 
veteran has received several diagnoses of PTSD and that his 
VA treating psychiatrist submitted a statement in support of 
the veteran's claim in December 1998.  Specifically, the 
psychiatrist related the diagnosis to the veteran's 
experiences in Vietnam.  However, no specific experience of 
any type was identified.  A review of VA treatment records 
from the same VA psychiatrist reflect a discussion of the 
veteran's stressors as related above.  Stressors that have 
not been verified.  

The Board notes that the veteran's case was remanded on two 
occasions in order to afford him every opportunity to provide 
as much information as possible so that his claimed stressors 
could be verified.  However, other than the December 1998 
statements provided by him and his spouse which provided 
little additional detail, the veteran did not submit 
amplifying information.  The RO attempted to verify what it 
could of the veteran's stressors through its inclusive 
submission to the USASCRUR in December 1998.  However, the 
USASCRUR could not identify any personnel casualties without 
names, dates, location, unit, or some variation of the 
information.  The DSJs provided by the USASCRUR, although 
from the veteran's higher headquarters, contained a number of 
references to the veteran's basic unit of the 2nd battalion, 
17th artillery.  The DSJs also reflected reported casualties 
in subordinate units, to include both wounded and killed.  
There was no indication of a lieutenant being shot or killed 
during the September to December 1965 timeframe covered by 
the reports.  

In summary, the Board has considered the veteran's 
statements, the statements from his spouse, as well as their 
testimony at the February 1998 hearing.  The Board has also 
considered the medical evidence of record.  However, as noted 
previously, service connection for PTSD requires diagnosis of 
the condition; a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  While the sufficiency of a 
stressor to support a diagnosis of PTSD is a medical 
determination, a noncombat veteran's stressors still must be 
verified by credible corroborating evidence.  See Cohen, 10 
Vet. App. at 143-144; Dizoglio, 9 Vet. App. at 166; Doran, 6 
Vet. App. at 289.

In this case, the veteran's records do not show that he 
engaged in combat.  Further, the veteran has stated that he 
did not "engage in combat" with the enemy.  Also, the only 
stressor the veteran submitted related to his direct contact 
with the enemy involved sniper fire which was not verified by 
the DSJs submitted by the USASCRUR or by any other evidence 
in the claims file.  In short, the veteran has not submitted 
evidence to show that he engaged in combat.  Moreover, he has 
not submitted corroborating evidence to verify any of his 
claimed noncombat stressors.  Accordingly, in light of the 
veteran's failure to establish a verified stressor, his claim 
of entitlement to service connection for PTSD must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for the veteran's PTSD.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).


ORDER

Service connection for PTSD is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

 

